-39DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 21-22 and 28-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2019.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2020 has been entered.
Currently claims 18-39 are pending in this application, of which claims 18 and 28 are independent. Claims 21-22 and 28-37 have been withdrawn. Claims 1-17 were cancelled.
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 11/16/2020, with respect to the rejection(s) of claim(s) 18-20, 23-27 and 38-39, under U.S.C. 102(b) & 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weisz (US 4,267,648).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 20 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisz (US 4,267,648) in view of Bock (US 7,850,153). With respect to claims 18 and 20, Weisz discloses a method of manufacturing an article of footwear (an article of footwear 10 having the outer appearance of a sneaker, jogging shoe), the method comprising inserting into a cavity (plate 18 and stratum 20 are separated from one another to form a shallow chamber 24 coextensive with the width and length of the shoe insole, see figure 1) in the sole and/or heel of the article of footwear a resilient panel (plurality of spring elements 26 mounted in close relationship within the chamber 24), and wherein the panel is flexible as a whole in a lateral direction, generally perpendicular to the axis of . 
	With respect to claims 20, 23, 26 and 27, Weisz/Bock discloses wherein the pad or panel is substantially co-extensive in plan with a heel of a wearer of the article of footwear (see figures 1 & 2); wherein the pad or panel includes a plurality of zones in which springs from different zones have at least one different characteristic (spring elements may be made up in a variety of different sizes); wherein the zones are arranged to accommodate the profile of a foot of the wearer of the article of footwear (see figure 2); wherein the method further comprising inserting at least one additional substrate layer (insole 16 extending the full length and width of the shoe) above or below a layer of springs and comprising natural material.
	 With respect to claims 24-25, Weisz discloses spring elements may be made up in a variety of different sizes. Weisz discloses that different types of springs may also be used, such as disc springs, Belleville spring, spiral spring and helical spring. By using various sizes of springs and varying the positions of the springs different biasing forces along the heel, arch, medial forefoot and forefoot of the user is provided that will improve the shock absorbency, energy return, comfort, and performance of athletic shoes while also correcting orthopedic disorders of the wearer. Therefore, it would have been obvious to one 
	Weisz/Bock as described above discloses all the limitations of the claims except for the springs having different stiffness. It would have been obvious to one having ordinary skill in the art to use springs with different stiffnesses, since Weisz discloses that different size and type springs can be used. 
Claims 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisz/Bock in view of Crutcher (Pub. No. US 2002/0133976). With respect to claim 19, Weisz discloses a spiral spring 46 is in the form of a spiral helix which provides stability by the spring having a wide base and a narrow upper portion (see figure 6). The spiral spring appears to be wider than being tall. If there is any doubt that Weisz spiral spring has a diameter which is greater than the height of the spring, Crutcher has been introduced. Crutcher discloses an article of footwear comprising a resilient pad or panel with an array of discrete pocketed springs. Within the pocketed springs there is a series of foot springs that provide a spring urging force (see figure 2). A plurality of smaller forefoot springs 30 are located near the toe of the shoe. A pair of laterally aligned medial forefoot springs 32 are located next toward the rear of the shoe. Three arch springs 34 are linearly aligned along the center of the plates, and a single, large heel spring 36 is located at the rearmost portion. The use of various sized and positions springs of various urging forced provides different biasing forces 
	With respect to claim 19, Weisz/Bock as modified by Crutcher discloses springs with greater diameters than the height of the spring (see figure 2 of Crutcher).
Claims 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weisz/Bock as applied to claims 18-20 and 23-27 above, and further in view of Levert et al. (Pub. No. US 2002/0088142, herein after Levert). Weisz/Bock as modified above discloses all the limitations of the claims except for the method further comprising attaching the resilient pad or panel to the base portion by adhesive and wherein the method further fixing the top layer in position with adhesive. Levert discloses an article of footwear including a sole assembly, wherein the sole assembly 106 (see figure 2) includes an outer sole .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/10/2021